Case 3:20-cv-00889-AJB-AHG Document 14 Filed 07/08/20 PageID.70 Page 1 of 9



  1
  2
  3
  4
  5
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT

 10               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 11
 12   Brunswick Corporation, a Delaware       Case No. 3:20-cv-00889-BEN-AHG
      corporation,
 13
 14                       Plaintiff,

 15                                           ORDER GRANTING JOINT
             v.
                                              MOTION ENTERING CONSENT
 16                                           JUDGMENT AND PERMANENT
      Simon Performance Technology, Inc.,
 17                                           INJUNCTION
      a California general stock
 18   corporation,
      and                                     (DOC. NO. 13)
 19
 20   Eric T. Simon, an individual,
 21                       Defendants.
 22
 23
 24         On May 12, 2020, Plaintiff Brunswick Corporation (“Brunswick”) filed a
 25   Complaint seeking a permanent injunction, damages and other relief against
 26   Defendants Simon Performance Technology, Inc. and Eric T. Simon, and their
 27   officers, agents, servants, employees, and attorneys, and other persons who are in
 28   active concert or participation with Defendant for infringement of Brunswick’s
Case 3:20-cv-00889-AJB-AHG Document 14 Filed 07/08/20 PageID.71 Page 2 of 9



  1   copyrights to its Mercury L6 Verado software and Mercury Great White software
  2   under 17 U.S.C. § 501 and for violations of the Digital Millennium Copyright Act
  3   under 17 U.S.C. §§ 1201(a)(1), 1201(a)(2), and 1201(b)(1).
  4          Plaintiff and Defendants have now agreed to entry of this Stipulated Consent
  5   Judgment and Permanent Injunction to resolve all matters in dispute between them
  6   in this action. Plaintiff and Defendants have consented to entry of this Judgment
  7   without trial or adjudication of any issue of law or fact herein.
  8          NOW, THEREFORE, Plaintiffs and Defendant having requested the Court
  9   to enter this Judgment, it is hereby ordered, adjudged, and decreed:
 10                         STIPULATED FINDINGS OF FACT
 11          1.     This Court has jurisdiction of the subject matter of this case and over
 12   all parties hereto.
 13          2.     The Complaint states claim upon which relief may be granted against
 14   the Defendants under 17 U.S.C. §§ 501, 1201(a)(1), 1201(a)(2), and 1201(b)(1).
 15          3.     Venue in the United States District Court for the Southern District of
 16   California, San Diego Division is proper pursuant to 28 U.S.C. § 1391(b) and (c)
 17   and 28 U.S.C. § 1400(a).
 18          4.     The balance of hardships and public policy favor the issuance of a
 19   permanent injunction in favor of Brunswick.
 20          5.     The parties agree that no bond should be required.
 21          6.     An injunction will not adversely affect and is in the public interest.
 22          7.     Brunswick, through its unincorporated division Mercury Marine
 23   (“Mercury”) manufactures marine engines and propulsion systems.
 24
             8.     Mercury engines are controlled using software embedded on a control
 25
      module typically referred to as an engine control unit (ECU), engine control module
 26
      (ECM), or powertrain control module (PCM).
 27
 28
                                                2
Case 3:20-cv-00889-AJB-AHG Document 14 Filed 07/08/20 PageID.72 Page 3 of 9



  1         9.    Brunswick owns all rights, title, and interest in and to the Mercury L6
  2   Verado software are registered as TX8-837-639 (Verado Engine Control
  3   MY2007p4) TX8-858-294 (Verado Engine Control LEG14) and to the Mercury
  4   Great White software are registered as TX8-837-854 (Great White Engine Control
  5   2018) and TX8-837-635 (Great White Engine Control 2019).
  6         10.   Brunswick employs at least one technological measure for controlling
  7   access to Mercury’s L6 Verado software and protecting a copyright in Mercury’s
  8   L6 Verado software. Brunswick also employs at least one technological measure
  9   for controlling access to Mercury’s Great White software and protecting a copyright
 10   in Mercury’s Great White software.
 11         11.   The Mercury L6 Verado software and Mercury Great White software
 12   are valuable assets of Brunswick and represent a significant investment of research
 13   and development costs.
 14         12.   Defendants promoted their products and services on their websites
 15   simonmotorsports.com and simonperftech.com.
 16         13.   Defendants promoted, offered for sale and sold products and services
 17   for upgrading Mercury engines, including upgrade tools and “tunes” for Mercury
 18   engines.
 19         14.   Defendant Eric T. Simon personally engaged in offering and selling
 20   upgrade tools and “tunes” for Mercury engines for and on behalf of Defendant
 21   Simon Performance Technology and/or directed and controlled the acts of
 22   Defendant Simon Performance Technology related to offer and sale of upgrade
 23   tools and “tunes” for Mercury engines and benefitted financially from such acts.
 24
            15.   Defendants, in the course of offering and selling upgrade tools and
 25
      “tunes” for Mercury engines, and without authorization, have reproduced and
 26
      copied Mercury’s L6 Verado software and Great White software; have created
 27
      derivative works based upon Mercury’s L6 Verado software and Great White
 28
                                              3
Case 3:20-cv-00889-AJB-AHG Document 14 Filed 07/08/20 PageID.73 Page 4 of 9



  1   software; and/or have distributed copies of Mercury’s L6 Verado software and
  2   Great White software to the public by sale or other transfer.
  3         16.    Defendants, in the course of offering and selling upgrade tools and
  4   “tunes” for Mercury engines, and without authorization, have circumvented
  5   technological measures that control access to Mercury’s L6 Verado software and/or
  6   Great White software.
  7         17.    Defendants, in the course of offering and selling upgrade tools and
  8   “tunes” for Mercury engines, and without authorization, have offered to the public
  9   and provided, technology, products, services, devices, components, or parts thereof,
 10   that are primarily designed or produced for the purpose of circumventing a
 11   technological measure controlling access to Mercury’s L6 Verado software and/or
 12   Great White software, that have only limited commercially significant purpose or
 13   use other than to circumvent such technological measures, and that are marketed by
 14   Defendants or those acting in concert with Defendants, with Defendants’
 15   knowledge for use in circumventing a technological measure controlling access to
 16   Mercury’s L6 Verado software and/or Great White software.
 17         18.    Defendants, in the course of offering and selling upgrade tools and
 18   “tunes” for Mercury engines, and without authorization, have offered to the public
 19   and provided technology, products, services, devices, components, or parts thereof,
 20   that are primarily designed or produced for the purpose of circumventing protection
 21   afforded by a technological measure protecting a copyright in Mercury’s L6 Verado
 22   software and/or Great White software, that have only limited commercially
 23   significant purpose or use other than to circumvent such protection, and that are
 24
      marketed by Defendants or those acting in concert with Defendants, with
 25
      Defendants’ knowledge for use in circumventing such protection.
 26
            19.    Defendants, Simon Performance Technology, Inc. and Eric T. Simon,
 27
      agree to entry of this Stipulated Consent Judgment and Permanent Injunction to
 28
                                               4
Case 3:20-cv-00889-AJB-AHG Document 14 Filed 07/08/20 PageID.74 Page 5 of 9



  1   resolve all matters of dispute between Defendants and Plaintiff arising out of the
  2   allegations in Plaintiff’s Complaint, and Defendants agree to be bound by this
  3   Stipulated Consent Judgment and Permanent Injunction.
  4          20.    Defendants have waived all rights to seek judicial review or otherwise
  5   challenge or contest the validity of this Judgment, and further waive and release any
  6   claim Defendants may have against Plaintiff and its employees and agents,
  7   including any rights that may arise for attorney fees or other costs.
  8          21.    The parties shall each bear their own costs and attorneys’ fees incurred
  9   in this action.
 10                      STIPULATED CONCLUSIONS OF LAW
 11          1.     Defendants, in the course of offering and selling upgrade tools and
 12   “tunes” for Mercury engines, and without authorization, have infringed
 13   Brunswick’s copyrights in the Mercury L6 Verado software in violation of 17
 14   U.S.C. § 501 by reproducing copies of the Mercury L6 Verado software, preparing
 15   derivative works based on the Mercury L6 Verado software, and/or distributing
 16   copies of the Mercury L6 Verado software or the derivative works.
 17          2.     Defendants, in the course of offering and selling upgrade tools and
 18   “tunes” for Mercury engines, and without authorization, have infringed
 19   Brunswick’s copyrights in the Mercury Great White software in violation of 17
 20   U.S.C. § 501 by reproducing copies of the Mercury Great White software, preparing
 21   derivative works based on the Mercury Great White software, and/or distributing
 22   copies of the Mercury Great White software or the derivative works.
 23          3.     Defendants, in the course of offering and selling upgrade tools and
 24
      “tunes” for Mercury engines, and without authorization, have contributorily
 25
      infringed Brunswick’s copyrights in the Mercury L6 Verado software and the
 26
      Mercury Great White software by knowingly inducing, causing, or materially
 27
      contributing to copyright infringement by another having knowledge, or reason to
 28
                                                5
Case 3:20-cv-00889-AJB-AHG Document 14 Filed 07/08/20 PageID.75 Page 6 of 9



  1   know, of the infringement, through marketing, use, and distribution of upgrade tools
  2   and “tunes” for Mercury L6 Verado engines, Mercury V6 engines, and Mercury
  3   V8 engines.
  4         4.      Defendants circumvented technological measures that control access
  5   to Mercury’s L6 Verado software and Great White software in violation of 17
  6   U.S.C. § 1201(a)(1).
  7         5.      Defendants offered to the public and provided technology, products,
  8   services, devices, components, or parts thereof, that are primarily designed or
  9   produced for the purpose of circumventing a technological measure controlling
 10   access to Mercury’s L6 Verado software and Great White software, that have only
 11   limited commercially significant purpose or use other than to circumvent such
 12   technological measures, and that are marketed by Defendants or those acting in
 13   concert with Defendants, with Defendants’ knowledge for use in circumventing a
 14   technological measure controlling access to Mercury’s L6 Verado software and
 15   Great White software in violation of 17 U.S.C. § 1201(a)(2).
 16         6.      Defendants offered to the public and provided technology, products,
 17   services, devices, components, or parts thereof, that are primarily designed or
 18   produced for the purpose of circumventing protection afforded by a technological
 19   measure protecting copyrights in Mercury’s L6 Verado software and Great White
 20   software, that have only limited commercially significant purpose or use other than
 21   to circumvent such protections, and that are marketed by Defendants or those acting
 22   in concert with Defendants, with Defendants’ knowledge for use in circumventing
 23   such protection in violation of 17 U.S.C. § 1201(b)(1).
 24
            7.      As a direct and proximate result of Defendants’ actions, Brunswick has
 25
      been irreparably harmed, including damage to its business and reputation, and
 26
      Brunswick will continue to be irreparably harmed unless and until Defendant ceases
 27
      offering and selling upgrade tools and “tunes” for Mercury engines.
 28
                                               6
Case 3:20-cv-00889-AJB-AHG Document 14 Filed 07/08/20 PageID.76 Page 7 of 9



  1         8.     As a direct and proximate result of Defendants’ actions, Brunswick has
  2   been damaged, and is entitled to compensatory and statutory damages.
  3                             JUDGMENT AND ORDER
  4         Accordingly, Judgment is hereby entered in favor of the Plaintiff, Brunswick
  5   Corporation, and against Defendants Simon Performance Technology, Inc. and
  6   Eric T. Simon.
  7         IT IS THEREFORE ORDERED that Simon Performance Technology,
  8   Inc. and Eric T. Simon, their officers, agents, servants, employees, and attorneys,
  9   and other persons who are in active concert or participation with are
 10   PERMANENTLY AND IMMEDIATELY ENJOINED from directly or
 11   indirectly from:
 12         A.     from infringing Brunswick’s copyrights by offering, selling or
 13   otherwise providing products or services that violate Brunswick’s copyrights,
 14   including offering, selling or otherwise providing upgrade tools and “tunes” for
 15   Mercury engines;
 16         B.     from violating the anti-circumvention provisions of Digital
 17   Millennium Copyright Act by offering, selling or otherwise providing upgrade tools
 18   and “tunes” for Mercury engines;
 19         C.     offering, selling or otherwise providing, in any manner, products or
 20   services for upgrading any Mercury ECU, ECM, or PCM;
 21         D.     offering, selling or otherwise providing, in any manner, any end user
 22   flash tool to upgrade any Mercury ECU, ECM, or PCM;
 23         E.     offering, selling or otherwise providing, in any manner, any “tunes”
 24
      for any Mercury engine;
 25
            F.     challenging in any manner, or assisting any third party in challenging,
 26
      the validity or Brunswick’s ownership of U.S. Copyright Registration Nos. TX8-
 27
      837-639 (Verado Engine Control MY2007p4), TX8-858-294 (Verado Engine
 28
                                               7
Case 3:20-cv-00889-AJB-AHG Document 14 Filed 07/08/20 PageID.77 Page 8 of 9



  1   Control LEG14), TX8-837-854 (Great White Engine Control 2018) or TX8-837-
  2   635 (Great White Engine Control 2019); and
  3         G.     otherwise engaging in any other acts or conduct that would infringe
  4   Brunswick’s copyrights or violate the anti-circumvention provisions of Digital
  5   Millennium Copyright Act applicable to Brunswick’s products.
  6         IT IS FURTHER ORDERED that Simon Performance Technology, Inc.
  7   and Eric T. Simon, their officers, agents, servants, employees, and attorneys, and
  8   other persons who are in active concert or participation with:
  9         H.     turn over to Plaintiff or destroy all products that violate Brunswick’s
 10   copyrights or violate the anti-circumvention provisions of Digital Millennium
 11   Copyright Act applicable to Brunswick’s products, including all upgrade tools and
 12   “tunes” for Mercury engines;
 13         I.     turn over to Plaintiff or destroy all advertising paraphernalia, kits,
 14   labels, signs, prints, packages, containers, stationery, promotion materials, clothing,
 15   advertising and other items, whether in physical, electronic, or other form, that
 16   advertise or promote services for violating Brunswick’s copyrights or the anti-
 17   circumvention provisions of Digital Millennium Copyright Act applicable to
 18   Brunswick’s products;
 19         J.     abide by the terms and conditions of the separately executed
 20   Confidential Settlement Agreement between the parties;
 21         This Court will retain jurisdiction over any disputes between the parties, their
 22   heirs, successors, and assigns with respect to enforcement of this Stipulated Consent
 23   Judgment and Permanent Injunction and any settlement agreement entered into
 24
      between Plaintiff and Defendants regarding this litigation.
 25
            IT IS SO ORDERED.
 26
 27
 28
                                                8
Case 3:20-cv-00889-AJB-AHG Document 14 Filed 07/08/20 PageID.78 Page 9 of 9



  1   Dated: July 7, 2020
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          9
